Citation Nr: 1041069	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
major depression and substance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to January 1987.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  As such the Board has recharacterized 
the two separate issues of entitlement to service connection for 
PTSD and entitlement to service connection for major depression 
as one issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, major depression and 
substance abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the Board notes that the Veteran has been 
receiving regular VA treatment for his psychiatric disability at 
the Syracuse VAMC, but the most recent VA treatment record is 
dated October 2006.  Because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, VA must obtain these 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 
5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2009).  As such, 
the Board has no discretion and must remand this case.  

The Board also notes that one of the Veteran's reported stressors 
is the report of an in-service personal assault by his drill 
sergeant.  In cases of personal assault, it is not unusual for 
there to be an absence of service records documenting the events 
of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 
272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition 
that service records may not contain evidence of personal 
assault, and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible evidence 
of an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  

Evidence of behavior changes, such as deterioration in work 
performance or substance abuse, following the claimed assault is 
one type of relevant evidence that may be found in these sources.  
38 C.F.R. § 3.304(f)(3).  VA must advise the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  Thus, this claim should be developed in 
accordance with the applicable provisions of 38 C.F.R. § 
3.304(f)(4).  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Finally, in light of the Veteran's contentions and the state of 
the record, the Board finds that after all pertinent outstanding 
records have been associated with the claims folder that the 
Veteran must be afforded a VA psychiatric examination to assess 
the etiology and/or onset of any psychiatric disability found to 
be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must request all pertinent, 
outstanding VA treatment records relating to 
his treatment for psychiatric disability at 
the Syracuse VAMC, specifically those dated 
since October 2006.  All records obtained 
pursuant to this request must be included in 
the claims file.  If the search for the 
records is negative, documentation to that 
effect should be included in the claims file.

2.  Attempt to further develop the Veteran's 
claim of service connection for PTSD in 
accordance with those special alternative 
evidentiary development procedures associated 
with personal assault claims as noted in 38 
C.F.R. § 3.304(f)(4).

3.  Then schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric found 
to be present and to determine whether the 
Veteran has PTSD and, if so, whether such is 
linked to his military service.  His claims 
folder should be available to the examiner 
and reviewed in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the records 
contained in the claims folder and the 
results of the examination, the examiner is 
asked to provide an opinion addressing the 
following questions:

a.  Identify all psychiatric disability 
found to be present.

b.  If the examiner diagnoses the Veteran 
as having PTSD, the examiner must opine as 
to whether it is at least as likely as not 
related to or had its onset in service.
   
c.  Regardless of whether the Veteran is 
diagnosed as having PTSD, the examiner 
must opine as to whether it at least as 
likely as not that any other psychiatric 
disability found to be present is related 
to or had its onset in service.

d.  If the examiner diagnoses the Veteran 
as having substance abuse, the examiner 
must opine as to whether it is at least as 
likely as not that the substance abuse, 
however diagnosed, is related to a 
psychiatric disability of service origin.

In offering these impressions, the examiner 
must discuss the Veteran's lay report 
regarding the onset of his psychiatric 
symptoms.  A complete rationale should be 
given for all opinions and conclusions, which 
should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the 
benefits sought are denied, provided the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

